Citation Nr: 0526592	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  97-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to an increased rating for residuals of an 
excision of myositis ossificans of the right thigh, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a rating 
higher than 10 percent for residuals of an excision of 
myositis ossificans of the right thigh.  The veteran 
requested in writing in August 2005 that his appeal be 
withdrawn.  Accordingly, the issue before the Board will be 
addressed below only to the extent necessary to effectuate 
its dismissal in light of the veteran's request.  

In light of the veteran's age, the Board has advanced the 
appeal on its docket in.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

Before the promulgation of a decision in the appeal as to the 
issue of entitlement to an increased rating for residuals of 
an excision of myositis ossificans of the right thigh, the 
Board received a written request from the veteran that his 
appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal as to 
the issue of entitlement to a rating higher than 10 percent 
for residuals of an excision of myositis ossificans of the 
right thigh have been met.  38 U.S.C.A. § 7505(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss an appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran has submitted a written request for withdrawal of 
his appeal for an increased rating for residuals of an 
excision of myositis ossificans of the right thigh; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to this issue and 
it is dismissed.  


ORDER

The appeal for a rating higher than 10 percent for residuals 
of an excision of myositis ossificans of the right thigh is 
dismissed.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


